If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       FOR PUBLICATION
                                                                       January 20, 2022
                Plaintiff-Appellant/Cross-Appellee,                    9:00 a.m.

v                                                                      No. 357068
                                                                       Oakland Circuit Court
SHERIKIA LAVETTE HAWKINS,                                              LC No. 2020-274458

                Defendant-Appellee/Cross-Appellant.


Before: SWARTZLE, P.J., and K. F. KELLY and REDFORD, JJ.

REDFORD, J.

         In this interlocutory criminal appeal, the prosecution appeals by delayed leave granted the
circuit court’s order granting in part and denying in part defendant’s motion to quash the bindover.
The district court bound defendant over for trial for violation of the Michigan Election Law, MCL
168.1 et seq., by falsifying election records (falsifying election records), MCL 168.932(c), falsely
making, altering, forging or counterfeiting a public record (forgery), MCL 750.248, common-law
misconduct in office, MCL 750.505, and three counts of use of a computer to commit a crime (use
of a computer), MCL 752.796, each premised, respectively, on one of the first three offenses. The
circuit court quashed the bindover respecting all charges but misconduct in office and the related
use of a computer. The circuit court also denied defendant’s later motion to dismiss the charges
of misconduct in office and the related use of a computer which decision defendant cross-appeals.

       For the reasons set forth in this opinion, we reverse the circuit court’s order granting in part
defendant’s motion to quash the bindover, affirm the circuit court’s order denying defendant’s
motion for dismissal, and remand for further proceedings consistent with this opinion.

                                        I. BACKGROUND

                                             A. FACTS

       This case arises from the November 6, 2018 general election in Southfield, Michigan.
Defendant served as the elected City Clerk for Southfield. Among other things, she bore the
responsibility for conducting elections. During the certification process conducted by the Oakland
County Board of Canvassers (the Board) after the election, numerous discrepancies arose that led


                                                 -1-
to the discovery that defendant had changed voter records affecting 193 people who voted via
absentee voter (AV) ballots. At issue in this appeal is whether the district court abused its
discretion in its decision to bind defendant over when it concluded that defendant’s conduct
constituted falsifying election records, forgery, or misconduct in office.

         At the preliminary examination, Sally Williams, the Director of Elections for the Michigan
Bureau of Elections, and Nichole Humphries, the Deputy City Clerk for the city of Southfield,
testified regarding how AV ballots are processed and election officials track voting to ensure
election integrity. The Michigan Secretary of State (the Secretary) maintains the qualified voter
file (QVF), a statewide computer database of registered voters, that is available to election officials
throughout the state, which enables them to track the process by which people vote via AV ballots.
Specifically, a local election official indicates in the QVF the date an AV ballot application is
received by the official, the date an AV ballot is sent to the voter, and the date an AV ballot is
received by the official. If an AV ballot received by an official is invalid for some reason—for
example, the AV ballot envelope is unsigned or the signature does not match a voter’s signature
on file—such is noted in the QVF along with the date of receipt of the AV ballot and a code that
indicates the reason for invalidation of the AV ballot. By law, AV ballots may not be removed
from the envelope in which they are returned until Election Day. Local officials store the AV
ballots until Election Day when they are sent to the appropriate location for tabulation.

        Localities have two options for processing AV ballots on Election Day. They may either
sort the AV ballots by precinct and tabulate them at the corresponding poll site, or they may have
one or more absentee voter counting boards (AVCBs) that tabulate AV ballots. Southfield utilized
the latter method for the 2018 general election, and it had two AVCBs for the 36 Southfield
precincts.1 At the AVCB, the AV ballots, both those received before Election Day and those
received by the close of the polls on Election Day, are processed by a tabulator. Occasionally, a
tabulator cannot process an AV ballot because of a defect. For example, an AV ballot may be
damaged in the mail or the barcode torn. When such occurs, two election workers, one Democrat
and one Republican, transfer the voter’s votes to a new ballot that is then tabulated. Once all AV
ballots have been processed, the tabulator is closed out and its count is transferred to a computer
via flash drive where unofficial results are transmitted to the county. Election workers are
responsible for printing a report from the QVF that indicates the number of AV ballots received
by the close of the polls. Election workers also complete a ballot summary for each precinct.2 The
ballot summary indicates the number of AV ballots received, which information is gathered from
the QVF report, and the number of ballots processed, which information is gathered from the
tabulator. Ideally, the numbers balance. The QVF report and ballot summaries are included in
AV ballot poll books. Each precinct has one poll book solely for AV ballots. The poll books are
then given to the county board of canvassers to certify the election results.

      Joseph Rozell, the Director of Elections for Oakland County, testified at the preliminary
examination that he participated in the canvass of the 2018 general election conducted by the Board


1
    Humphries bore responsibility for overseeing the AVCBs on Election Day.
2
  Ballot summaries are done with carbon triplicates. The local clerk keeps the original copy and
the two duplicate copies are sent to the county clerk and county board of canvassers, respectively.


                                                 -2-
which began on November 9, 2018. Rozell discovered that the carbon copies of the ballot
summaries for the 36 precincts that had been sent to the Board and the county clerk had not been
completed. While the copies were sent to the appropriate entity, they were all blank. That
prompted Rozell to contact defendant who indicated they were completed, so Rozell asked that
she bring them to the Board. The Board also discovered that the tabulator data transmitted to the
county at the end of Election Day for eight precincts indicated that no ballots were counted.
Accordingly, defendant had to bring all ballots for those eight precincts to the county and tabulate
them, which she did on November 13, 2018, and November 14, 2018. Defendant delivered the
ballot summaries on November 15, 2018, along with a revised QVF report that Rozell and the
Board had not requested.

        The ballot summary form features a column of three boxes which identify the number of
ballots delivered to the AVCB: Box A enables entry of the number of AV ballot envelopes
delivered at opening of AVCB; Box B enables entry of additional AV ballot envelopes delivered
by close of AVCB; and, Box C must specify the total number of AV ballot envelopes delivered.
The ballot summary also features a column of four boxes which identify the number of ballots at
the close of the AVCB: Box D features the number of AV ballots tabulated; Box E indicates the
number of AV ballot envelopes delivered to the Board which did not contain a ballot; Box F shows
the number of AV ballot envelopes delivered to the Board without a signature or otherwise invalid;
and, Box G requires entry of the total number of AV ballots processed. The total numbers reported
in Boxes C and G must agree. When done properly, “Ballots Returned” on the QVF report should
be in Box C of the ballot summary, and Box C should equal Box G, the number of ballots processed
by a tabulator. The canvas that is performed postelection must be completed within 14 days.

        Rozell testified that the revised QVF reports defendant brought to him on November 15,
2018, matched Box C, and Box C matched Box G for each precinct. However, Ella Mills, one of
Rozell’s staff members, informed him that Precincts 35 and 36 had problems. It appeared that the
number of ballots returned for Precinct 35 from the revised QVF report matched the number of
ballots counted for Precinct 36, and vice versa. Accordingly, Rozell instructed Mills to locate the
original QVF report that had been submitted on Election Day. Mills eventually found the original
QVF report in a trash can in the Board’s canvassing room. Mills testified that this was highly
unusual because the Board does not throw away any documentation. Rozell testified that
defendant had been in the canvassing room on November 15, 2018, when she brought in the ballot
summaries and revised QVF report. Rozell and Mills compared the revised QVF report with the
original and noticed that the number of ballots received identified on the revised QVF report was
less than that on the original QVF report. Rozell, therefore, contacted the state Bureau of Elections
(the BOE) for assistance to determine what happened.

        Cynthia Wilkinson, a database architect for the BOE, ran a query to find all instances in
which a Southfield AV ballot had been recorded in the QVF as received and accepted before or on
Election Day but had been later recorded as not received or rejected for some reason other than
arriving after Election Day. There were 193 such instances and each modification had been made
by the same user: Sherikia@74900.3 All modifications were done on November 14, 2018, and



3
    The Secretary has designated the city of Southfield as 74-900.


                                                 -3-
November 15, 2018. Rozell shared this information with the Board which then instructed
defendant to turn over all AV ballots and envelopes. The Board physically counted every AV
ballot and envelope for each precinct and again tabulated the ballots which Rozell put into a
spreadsheet.

        Rozell noticed multiple patterns in the ballot counts. First, for most precincts, the number
of AV ballots physically counted and tabulated by the Board was consistent with the number of
AV ballots the original QVF report indicated as received. Second, the number of AV ballots
tabulated on Election Day did not match the number of AV ballots physically counted and
tabulated by the Board. Third, the number of AV ballots in Precinct 2 that had to be duplicated
because of issues with the original ballot equaled the number of AV voters removed from the QVF
by defendant and the number of ballots that were not tabulated on Election Day. Rozell testified:

       What had happened was the ballots had been duplicated but the duplicated ballots
       had not been processed so not all of the votes had been counted in Southfield on
       election night. Not all of the absentee votes had been counted.

Rozell later testified that he did not know how many total duplicate AV ballots there were, but that
he knew the number of duplicates in Precinct 2 matched the number of ballots not tabulated and
the number of AV voters removed from the QVF in that precinct. Rozell concluded that, while
damaged AV ballots had been duplicated, they had not been tabulated on Election Day. Rozell
also randomly selected three of the AV ballots that had been changed from received and accepted
to rejected for lack of a signature. In each case, the AV ballot envelopes included a signature
revealing that defendant modified the QVF after Election Day to contain false information. Rozell
testified that the number of voters removed in each precinct from the QVF list after the election
equaled the number of ballots necessary to balance the number of ballots tabulated on election
night.

                                  B. PROCEDURAL HISTORY

                         1. DISTRICT COURT BINDOVER DECISION

         In deciding whether to bind defendant over on the charges, the district court first noted that
to be entitled to a bindover for falsifying election records, the prosecution had to demonstrate
probable cause to believe defendant was a city clerk, had lawful custody of an election record (in
this case, the QVF), falsified information in the QVF, and acted with fraudulent intent. The district
court found that probable cause existed to believe that defendant was the city clerk for Southfield
and that she had modified the QVF after the election to falsely indicate that certain absentee ballots
were returned without a signature. The district court also found that the prosecution demonstrated
probable cause to believe that defendant committed forgery because the revised QVF report “was
a forged document that was published to the board of canvassers,” the QVF was a required list of
voters, and the QVF was meant to be legal proof of the identities of individuals that voted via an
AV ballot in the election. Addressing an argument that the charge of forgery should be dismissed
because it was the same offense as falsifying election records for double-jeopardy purposes, the
district court explained that the two offenses required proof of different elements. The district
court, however, stated further:




                                                 -4-
       The prosecution need not show any intent pursuant to MCL 168.932(c). On the
       other hand MCL 750.248 [forgery] is applicable to any person who makes, alters
       or counterfeits a public record and requires the specific intent to harm or defraud
       another.

The district court found that probable cause existed to believe that defendant committed
misconduct in office because defendant modified the QVF with a corrupt intent to make the
number of AV ballots tabulated on Election Day match the QVF report. Finally, the district court
found probable cause to believe that defendant used a computer to commit each of the above
predicate offenses. The district court, therefore, bound defendant over to the circuit court on all
charged offenses.

                              2. MOTION TO QUASH BINDOVER

        On August 27, 2020, defendant moved the circuit court to quash the bindover. Defendant
argued that the district court erred by binding her over on falsifying election records and forgery
because no evidence indicated that she altered any vote and any alleged modification of the QVF
did not make the QVF a forgery. Defendant argued that the district court erred by binding her over
on misconduct in office and use of a computer since each were predicated on her alleged
commission of falsifying election records and forgery. Defendant contended that forgery requires
the creation of an instrument that purports to be what it is not, whereas, inclusion of some false
information in an instrument does not turn such document into a forgery. She took the position
that, even if she included some false information in the QVF, she had not created something that
purported to be something else. Defendant also contended that the district court erred by not
requiring the prosecution to show that she acted with an intent to defraud to establish probable
cause to believe that she committed falsifying election records. She relied on the district court’s
statement that the “prosecution need not show any intent pursuant to MCL 168.932(c).” Defendant
argued further that the district court erred by binding her over on common-law misconduct in
office because the prosecution failed to present evidence of forgery, and misconduct in office
cannot be charged when, as here, a statute already prohibited the charged conduct.

        The prosecution opposed defendant’s motion by arguing that the district court did not err
respecting the charge of falsifying election records because the statute did not require proof of a
forgery. The prosecution asserted that defendant’s falsification of the QVF by changing the status
of AV ballots sufficed. The prosecution argued that the district court did not err respecting the
forgery charge because defendant modified the QVF to falsely reflect that some AV ballots were
rejected, then printed the QVF and published it to the Board as part of the poll book, which
represented an attestation that it may be received as legal proof of those who voted via AV ballots.
The prosecution also explained that the district court did not err respecting the misconduct in office
charge or use of a computer charge because sufficient evidence had been presented to support the
court’s probable cause findings for the offenses. The prosecution also pointed out that defendant
did not merely make false entries in the QVF because she also generated a report from the QVF
that she represented to be a list of those who voted via AV ballots which constituted the forgery
of a public record. The prosecution also asserted that the district court clearly understood that
falsifying election records required a showing of intent to defraud but merely misspoke when it
considered defendant’s argument that falsifying election records and forgery were the same
offense for double-jeopardy purposes.


                                                 -5-
        The circuit court held a hearing on defendant’s motion to quash the bindover at which the
parties argued consistently with their briefs. The court issued an opinion and order in which it
concluded that the district court abused its discretion respecting the falsifying election records
charge because it could not determine whether the district court understood that the prosecution
had to establish an intent to defraud. Specifically, while the district court initially appeared to
recognize the necessity of proof of an intent to defraud, the circuit court noted that the district court
failed to make any findings on that element. Regarding forgery, the circuit court concluded that
the district court erred because defendant’s entry of false information into a public record did not
change the nature of the record and therefore did not constitute a forgery.

         The circuit court, however, concluded that the district court did not abuse its discretion by
binding defendant over on the charge of misconduct in office because defendant corruptly altered
the QVF to indicate the rejection of ballots that were in fact valid. The court ruled that the
misconduct in office charge stood independent of the previous two counts because it did not rely
on a forgery. The circuit court concluded that the district court abused its discretion regarding the
counts of use of a computer predicated on falsifying election records and forgery but did not abuse
its discretion regarding the count premised on misconduct in office. Accordingly, the circuit court
quashed the bindover respecting falsifying election records, forgery, and the attendant use of a
computer charges, but denied defendant’s motion to quash the misconduct in office charge and the
related one count of use of a computer.

                    3. MOTION TO DISMISS REMAINING TWO COUNTS

       Later, defendant moved to dismiss the remaining two counts on the ground that the
common-law misconduct in office offense4 could not be based on conduct that is otherwise
prohibited by law because an improper alteration of the QVF is statutorily prohibited under
MCL 168.931(1)(h),5 which makes it a misdemeanor to disobey a lawful instruction or order of



4
    MCL 750.505 provides:
         Any person who shall commit any indictable offense at the common law, for the
         punishment of which no provision is expressly made by any statute of this state,
         shall be guilty of a felony, punishable by imprisonment in the state prison not more
         than 5 years or by a fine of not more than $10,000.00, or both in the discretion of
         the court.
In People v Waterstone, 296 Mich App 121, 137; 818 NW2d 432 (2012) (quotation marks and
citation omitted), this Court confirmed that misconduct in office as prosecuted under MCL 750.505
requires proof of “a corrupt intent [which] can be shown where there is intentional or purposeful
misbehavior or wrongful conduct pertaining to the requirements and duties of office by an officer.”
This Court reiterated that “it is deemed ‘corrupt’ for a public officer to purposely commit a
violation of any duties associated with the officer’s job or office.” Id. at 137-138 (citations
omitted).
5
 MCL 168.931(1)(h) makes it a misdemeanor under the Michigan Election Law for a person to
“willfully fail to perform a duty imposed upon that person by this act, or disobey a lawful



                                                  -6-
the Secretary. Defendant argued that the misconduct in office charge should be dismissed along
with the attendant count of use of a computer. Defendant relied on a number of statutory provisions
and the election manual used by the Secretary to guide local election officials in the conduct of
elections to argue that altering the QVF qualified as disobeying a lawful instruction or order of the
Secretary falling within the ambit of MCL 168.931(1)(h).

        In response, the prosecution argued that misconduct in office and MCL 168.931(1)(h) had
different elements and, therefore, the latter did not preclude charging the former. Specifically, the
prosecution argued that MCL 168.931(1)(h) applied to all persons upon whom a duty is imposed
under the Michigan Election Law, not just public officers as is the case for misconduct in office.

       At the hearing on the motion the circuit court advised that its decision regarding
defendant’s motion to quash the bindover as to misconduct in office and the attendant use of a
computer was binding under the law-of-the-case doctrine. The court, therefore, denied defendant’s
motion.

        This Court granted the prosecution’s delayed application for leave to appeal the circuit
court’s order granting in part and denying in part defendant’s motion to quash the bindover.6 On
appeal, the prosecution argues that the circuit court erred by partially quashing the bindover
because it misinterpreted the district court’s findings and failed to recognize that falsifying election
records and forgery can be premised on a fraudulent alteration or a forgery. Defendant filed a
claim of cross-appeal. In her appeal, defendant argues that the circuit court erred by denying her
motion to dismiss because the elements of misconduct in office are identical with the elements of
MCL 168.931(1)(h).

                                  II. STANDARDS OF REVIEW

       In People v Hudson, 241 Mich App 268; 615 NW2d 784 (2000), this Court explained the
applicable standard of review as follows:

               We review for an abuse of discretion a district court’s decision to bind over
       a defendant. The standard for reviewing a decision for an abuse of discretion is
       narrow; the result must have been so violative of fact and logic that it evidences a
       perversity of will, a defiance of judgment, or an exercise of passion or bias. A
       circuit court’s decision with respect to a motion to quash a bindover order is not
       entitled to deference because this Court applies the same standard of review to this
       issue as the circuit court. This Court therefore essentially sits in the same position
       as the circuit court when determining whether the district court abused its
       discretion. In other words, this Court reviews the circuit court’s decision regarding
       the motion to quash a bindover only to the extent that it is consistent with the district



instruction or order of the secretary of state as chief state election officer or of a board of county
election commissioners, board of city election commissioners, or board of inspectors of election.”
6
 People v Hawkins, unpublished order of the Court of Appeals, entered June 30, 2021 (Docket
No. 357068).


                                                  -7-
       court’s exercise of discretion. The circuit court may only affirm a proper exercise
       of discretion and reverse an abuse of that discretion. Thus, in simple terms, we
       review the district court’s original exercise of discretion. [Id. at 276 (quotation
       marks and citations omitted).]

        We review “de novo the bindover decision to determine whether the district court abused
its discretion, giving no deference to the circuit court’s decision.” People v Norwood, 303 Mich
App 466, 468; 843 NW2d 775 (2013) (quotation marks and citation omitted). “A trial court abuses
its discretion when its decision falls outside the range of reasonable and principled outcomes.”
People v Waterstone, 296 Mich App 121, 131-132; 818 NW2d 432 (2012). Questions of statutory
interpretation are reviewed de novo. People v Flick, 487 Mich 1, 8-9; 790 NW2d 295 (2010). “A
trial court’s decision to deny a motion to dismiss is reviewed for abuse of discretion, and a trial
court necessarily abuses its discretion when it makes an error of law. Legal questions, including
questions of statutory interpretation, are reviewed de novo.” People v Hofman, ___ Mich App
___, ___; ___ NW2d ___ (2021) (Docket No. 355838); slip op at 2 (quotation marks and citation
omitted).

                                         III. ANALYSIS

   A. FALSIFICATION OF ELECTION RECORDS IN VIOLATION OF MCL 168.932(c)

         The prosecution argues that the circuit court erred by quashing the bindover on the charge
of falsifying election records because the district court understood the elements of the offense and
the record evidence clearly supported the district court’s bindover decision. We agree.

        The district court conducts a preliminary examination to determine whether a felony has
been committed and whether probable cause exists to believe that the defendant committed the
felony. People v Plunkett, 485 Mich 50, 57; 780 NW2d 280 (2010). “Probable cause requires a
quantum of evidence sufficient to cause a person of ordinary prudence and caution to
conscientiously entertain a reasonable belief of the accused’s guilt.” People v Yost, 468 Mich 122,
126; 659 NW2d 604 (2003) (quotation marks and citation omitted). “Whether conduct falls within
the scope of a penal statute is a question of statutory interpretation.” Flick, 487 Mich at 8. In
Flick, our Supreme Court recited the well-established principles that govern our interpretation of
a statute:

       The overriding goal of statutory interpretation is to ascertain and give effect to the
       Legislature’s intent. The touchstone of legislative intent is the statute’s language.
       The words of a statute provide the most reliable indicator of the Legislature’s intent
       and should be interpreted on the basis of their ordinary meaning and the overall
       context in which they are used. An undefined statutory word or phrase must be
       accorded its plain and ordinary meaning, unless the undefined word or phrase is a
       “term of art” with a unique legal meaning. [Id. at 10-11 (quotation marks and
       citations omitted).]

Respecting statutory interpretation of provisions contained within the Penal Code, MCL 750.2
provides:




                                                -8-
       The rule that a penal statute is to be strictly construed shall not apply to this act or
       any of the provisions thereof. All provisions of this act shall be construed according
       to the fair import of their terms, to promote justice and to effect the objects of the
       law.

      The prosecution charged defendant in Count 1 with falsifying election records in violation
of MCL 168.932(c) which provides:

               A person who violates 1 or more of the following subdivisions is guilty of
       a felony:

                                               * * *

               (c) An inspector of election, clerk, or other officer or person having custody
       of any record, election list of voters, affidavit, return, statement of votes,
       certificates, poll book, or of any paper, document, or vote of any description, which
       pursuant to this act is directed to be made, filed, or preserved, shall not willfully
       destroy, mutilate, deface, falsify, or fraudulently remove or secrete any or all of
       those items, in whole or in part, or fraudulently make any entry, erasure, or
       alteration on any or all of those items, or permit any other person to do so.

        In this case, to bind defendant over on the offense of falsifying election records in violation
of MCL 168.932(c), the prosecution had to present evidence that defendant: (1) was a clerk; (2)
had custody of a record, election list of voters, certificates, poll book, or of any paper, document,
or vote of any description, which must be made, filed, or preserved under the Michigan Election
Law; and (3) willfully falsified or fraudulently made any entry, erasure, or alteration on any or all
of such items. “The intent to defraud is the specific intent to cheat or deceive.” People v Miller,
326 Mich App 719, 739; 929 NW2d 821 (2019) (citation omitted).

        To properly bind defendant over on this charge, the district court needed to find that
evidence existed “regarding each element of the crime charged or evidence from which the
elements may be inferred.” Hudson, 241 Mich App at 278 (quotation marks and citation omitted).
“If the evidence introduced at the preliminary examination conflicts or raises a reasonable doubt
about the defendant’s guilt, the magistrate must let the factfinder at trial resolve those questions of
fact. This requires binding the defendant over for trial.” Id. (citation omitted).

        The record reflects that the prosecution presented evidence at the preliminary examination
that, while conducting the canvas of the 2018 general election in Southfield, the Board discovered
several discrepancies and evidence that not all AV ballots were counted at the Southfield AVCBs
on Election Day. After Election Day, someone with the username “SHERIKIA@74900” changed
193 voter records in the QVF to indicate that either no AV ballot had been received from such
voters, or for the AV ballots received, such ballots lacked a signature by Election Day.
Defendant’s first name is Sherikia, and 74900 refers to the Secretary of State’s designation for
Southfield. The district court could reasonably infer from this evidence that defendant willfully
acted to change the QVF. While the number of AV ballots indicated as received on the QVF report
sent to the Board on Election Day at the close of polls matched the number of ballots physically
counted by the Board, the number of AV ballots indicated as received on the changed QVF report



                                                 -9-
that defendant submitted to the Board failed to match the number of ballots physically counted by
the Board, and the total number of AV ballots indicated as received on the revised QVF report
equaled less than that indicated on the original QVF report.

       The record indicates that, in its decision following the preliminary examination, the district
court made extensive findings based upon the admitted documentary evidence and the witnesses’
testimonies. The district court correctly stated that to establish violation of MCL 168.932(c), the
prosecution must establish:

       one, the defendant was a city clerk, two, as clerk the defendant had lawful custody
       of a record, in this case the Q.V.F., the defendant falsified information in the record
       and defendant acted with fraudulent intent when she falsified the record.

The district court then rendered its decision on Count 1:

       According to the evidence and testimony presented at the preliminary exam the
       defendant, city clerk for the city of Southfield, modified the Q.V.F. after the
       election to falsely indicate that certain absentee ballots were returned without
       signature. Therefore, the Court finds probable cause for Count 1 and probable
       cause that the defendant most likely committed the offense.

        De novo review of the record in this case establishes that the district court, having fully
examined the evidence, properly found that the prosecution presented evidence of each element of
the charged offense of falsifying election records in violation of MCL 168.932(c). The record
indicates that evidence established that: (1) defendant served as the Southfield clerk, (2) defendant
had custody of election records which must be made, filed, or preserved under the election law,
(3) defendant willfully falsified or fraudulently altered the QVF after the election to falsely report
regarding AV ballots that were in fact received and valid. Accordingly, the district court properly
exercised its discretion by binding defendant over for trial on Count 1. Respecting defendant’s
motion to quash, the circuit court had ample evidence in the record from which it could conclude
that the prosecution met its burden of demonstrating that a crime had been committed and probable
cause existed that defendant committed a violation of MCL 168.932(c) justifying the bindover on
Count 1. Therefore, the circuit court erred by granting defendant’s motion to quash Count 1.

        Defendant argues that the circuit court did not err by quashing the bindover on Count 1
because, in relation to her double-jeopardy argument raised in the district court, the district court
remarked that MCL 168.932(c) did not require the prosecution to prove intent, which she argues
indicated that the district court’s bindover ruling suffered from a fatal error of law, a conclusion
with which the circuit court correctly agreed. The prosecution argues that the record evidence
supported the district court’s bindover decision and that the district court’s statement when taken
in proper context of the district court’s comparative analysis of the elements of MCL 168.932(c)
and MCL 750.248 for double-jeopardy purposes did not negate the record evidence that the




                                                -10-
prosecution presented that satisfied each element of the falsification of election records in violation
of MCL 168.932(c), and supported the district court’s bindover decision.7

         We are not persuaded by defendant’s argument because the circuit court had the ability to
determine by examining the extensive record before it that the district court had not abused its
discretion by binding over defendant on Count 1 because the prosecution presented sufficient
evidence of each element of the charged offense to show that a crime had been committed and that
probable cause existed that defendant committed the charged offense. That the district court made
an erroneous or confusing statement after the fact did not negate the record evidence that supported
its earlier bindover decision.

        The prosecution argues that the circuit court also erred by quashing the bindover on
Count 1 because, to the extent that the circuit court needed clarification of the district court’s
bindover decision, it should have remanded the case to the district court to give it the opportunity
to explain. Circuit courts have jurisdiction to remand to the district court even after granting a
motion to quash. See People v Miklovich, 375 Mich 536, 539; 134 NW2d 720 (1965); People v
Kennedy, 384 Mich 339; 183 NW2d 297 (1971). No authority appears to preclude a circuit court
from exercising discretion to remand for further proceedings. Therefore, in its discretion, the
circuit could have ordered the remand for further explanation by the district court. However,
declining the exercise of such discretion is not, in and of itself, an abuse of discretion requiring
reversal.

         Defendant argues that the circuit court correctly quashed Count 1 because MCL 168.932(c)
must be read as prohibiting forgery and she contends that, because her changes made to the QVF
did not constitute a forgery she could not be bound over on that charge. She claims that her
document modification did not make the QVF something different than it purported to be, and
therefore, did not constitute a forgery. We disagree. Taken in its entirety, the evidence before the
district court provided adequate evidence to bind over the charge that the actions of defendant
purported to make the document something it was not, an accurate memorialization of what took
place regarding the November 6, 2018 election as relates to absentee ballots and thus constituted
a forgery.

        Additionally, she argues that People v Pinkney, 501 Mich 259; 912 NW2d 535 (2018),
stands for the proposition that MCL 168.932(c) is exclusively an election record forgery statute
and therefore her conduct did not fall within the forgery prohibition. We disagree. Pinkney
addressed the issue whether MCL 168.937 constituted a substantive offense or merely a
punishment provision. Our Supreme Court held that the defendant could not be convicted under
MCL 168.937 because it merely provided punishment but did not set forth a substantive offense.
Pinkney, 501 Mich at 263. In doing so, the Court rejected the argument that the Legislature meant


7
  The prosecution offers a reasonable contextualization and interpretation of the district court’s
statement and the circuit court’s confusion that led to quashing Count 1, but the record lacks clarity
to permit accepting such speculation. We conclude that determination of the propriety of the
district court’s bindover decision requires de novo review of the record, and based upon such
record review we conclude that the district court did not abuse its discretion. Therefore, the circuit
court erred.


                                                 -11-
for common law to provide the substantive elements of forgery in MCL 168.937 because “a
reasonable person would believe that ‘forgery under the provisions of this act’ suggests that he or
she could only be found guilty of a forgery crime defined elsewhere in the Election Law.” Pinkney,
501 Mich at 276, quoting MCL 168.937. The Court reviewed the legislative history of relevant
provisions of the Michigan Election Law, including MCL 168.932, to support its conclusion. The
Court observed from that historical analysis that its predecessor, 1948 CL 195.8, originated in
1917 PA 126, ch 2, § 8, the first statute in which the substantive forgery crime was independent of
the penalty provision. Id. at 279 n 48.

         Pinkney did not interpret the substance or breadth of the conduct prohibited under MCL
168.932(c). The Court merely discussed the provision in passing as further support for its
conclusion that MCL 168.937 provided a penalty provision for forgery offenses defined elsewhere
in the election law. Although the Court referred to MCL 168.932(c) as an “election-related forgery
prohibition,” it did so in the context of its interpretation of MCL 168.937. Nowhere in Pinkney,
however, did the Court definitively state that MCL 168.932(c) only prohibits election record
forgery. The plain language of MCL 168.932(c) does not identify forgery specifically as the
prohibited conduct but specifies that a clerk, like defendant, “shall not willfully destroy, mutilate,
deface, falsify, or fraudulently remove or secrete any [election records], in whole or in part, or
fraudulently make any entry, erasure, or alteration on any or all of those items, or permit any other
person to do so.” The statute obviously prohibits more than the forgery of election records. The
statute must be construed according to the fair import of its terms. MCL 750.2. Defendant’s
argument fails because the statute cannot be interpreted in the narrow manner she desires and
Pinkney does not support her contention.

        The prosecution had to demonstrate that defendant acted in a manner prohibited by the
statute. In this case, the record reflects that the prosecution presented evidence that defendant,
Southfield’s clerk, falsified election records that the election law required to be made, filed, or
preserved. Witnesses’ testimonies and documentary evidence supported the district court’s
conclusion that MCL 168.932(c) had been violated and that probable cause existed that defendant
committed the charged offense. Specifically, the evidence supported the conclusion that defendant
willfully falsely altered entries in the QVF by indicating AV ballots received and accepted were
either not received or not accepted because they had no signature by Election Day. She did this
after the election but while the Board attempted to canvass the votes and certify the election.
Evidence presented by the prosecution indicated that defendant made and submitted a false copy
of the QVF, and disposed of the original, when she knew that the Board worked to verify the
results of the Southfield election to ensure the integrity of it. From this, a reasonably prudent and
conscientious person could believe that defendant intended to deceive the Board. Miller, 326 Mich
App at 739.

        Defendant asserts that no evidence established that the election results would have been
different if the 193 AV ballots that were not tabulated on Election Day continued to go uncounted.
MCL 168.932(c), however, does not require proof that defendant intended to alter the results of an
election nor does the statute require proof that she achieved altering the results of an election.
Evidence of defendant’s intent to deceive the Board, such that the canvass would not reveal that
some valid AV ballots went uncounted, sufficed. Moreover, the statute cannot properly be
interpreted in the manner defendant argues. Such a reading would be counter to the plain language



                                                -12-
of the statute, which requires a willful falsification or fraudulent entry, alteration, or erasure of an
election record. Accordingly, the circuit court erred by quashing the bindover on Count 1.

       Defendant also argues that the circuit court’s decision to quash the bindover on Count 1
should be affirmed on appeal because the prosecution committed misconduct by failing to disclose
the Rozell spreadsheet. Defendant appears to argue that this Court should affirm the circuit court’s
erroneous quashing of the bindover as a sanction for the prosecution’s conduct. We disagree.

       In People v Burger, 331 Mich App 504; 953 NW2d 424 (2020), this Court recently
explained:

        Generally, a criminal defendant does not have a constitutional right to discovery.
        However, a defendant’s right to due process may be violated by the prosecution’s
        failure to produce exculpatory evidence in its possession. [Id. at 518 (quotation
        marks and citation omitted).]

        MCR 6.201 provides for discovery in criminal cases. MCR 6.201(B)(1) specifies that the
prosecution must provide a defendant discovery of any exculpatory information or evidence
known to the prosecuting attorney, and Subpart (H) imposes a continuing duty of disclosure upon
parties that discover additional discoverable information or material at any time. MCR 6.201(J)
addresses a violation of the rules regarding discovery in criminal proceedings as follows:

                If a party fails to comply with this rule, the court, in its discretion, may order
        the party to provide the discovery or permit the inspection of materials not
        previously disclosed, grant a continuance, prohibit the party from introducing in
        evidence the material not disclosed, or enter such other order as it deems just under
        the circumstances. Parties are encouraged to bring questions of noncompliance
        before the court at the earliest opportunity. Willful violation by counsel of an
        applicable discovery rule or an order issued pursuant thereto may subject counsel
        to appropriate sanctions by the court. An order of the court under this section is
        reviewable only for abuse of discretion.

        Subpart (J) plainly indicates that the presiding lower court has discretion to address and
decide discovery issues in criminal proceedings. The rule, however, does not authorize appellate
court’s to sanction parties after the fact.

        The record in this case reflects that Rozell created a spreadsheet and gave it to the Secretary
of State’s office and may have provided a copy to the prosecution which may have used it for
preparing him to testify at the preliminary examination. The record indicates that defense counsel
informed the district court that he did not have the spreadsheet, and the prosecution represented to
the court that it did not believe that it had a copy or had seen it. Defense counsel argued that the
prosecution had an obligation to share all exculpatory evidence and should be required to engage
in further efforts to locate and turn over the spreadsheet, to which the prosecution agreed but stated
that the spreadsheet was unnecessary to conduct the preliminary examination. Despite additional
discussion regarding the existence of the spreadsheet between the court, the prosecution, and
defense counsel, not until later in his testimony did Rozell inform defense counsel during further
cross-examination that he had a copy of the spreadsheet with him. The district court took a brief



                                                  -13-
recess, and both parties received a copy of the spreadsheet. Defense counsel moved for and the
district court granted an adjournment to permit defendant’s review of the spreadsheet to determine
its contents that might prove beneficial and permit defense counsel’s use for cross-examination.
When the preliminary examination resumed over 2½ months later, defense counsel cross-
examined Rozell extensively about the spreadsheet’s preparation and contents and defendant
moved for its admission. The district court granted the document’s admission without objection.

        The record reflects that the district court exercised its discretion regarding the discovery
issue raised by defendant and granted defendant a lengthy continuance sufficient for defense
counsel to analyze Rozell’s spreadsheet. The record indicates that the spreadsheet enabled defense
counsel to develop cross-examination of Rozell regarding that evidence. The record, however, is
unclear whether the spreadsheet contained exculpatory evidence. Additionally, the spreadsheet
does not appear to have served to impeach Rozell’s credibility or cast doubt on the evidence he
summarized in the spreadsheet.

        Defendant argued below as she does on appeal that the circuit court could draw an adverse
inference from the prosecution’s failure to turn over the spreadsheet, which defendant argues
contained relevant and exculpatory evidence that the district court had ordered to be turned over.
Defendant offers little legal citation in support of her argument. Defendant cites Brenner v Kolk,
226 Mich App 149, 160; 573 NW2d 65 (1997), which expresses the general proposition that
Michigan courts have inherent power to sanction civil litigant misconduct. Defendant also cites
People v Chenault, 495 Mich 142, 150; 845 NW2d 731 (2014), a case in which our Supreme Court
clarified the test for a claim of a Brady8 violation, i.e., that: (1) the prosecution suppressed
evidence; (2) that is favorable to the accused; and (3) that is material. In Chenault, the Court
explained:

         The government is held responsible for evidence within its control, even evidence
         unknown to the prosecution, without regard to the prosecution’s good or bad faith.
         Evidence is favorable to the defense when it is either exculpatory or impeaching.
         To establish materiality, a defendant must show that there is a reasonable
         probability that, had the evidence been disclosed to the defense, the result of the
         proceeding would have been different. A reasonable probability is a probability
         sufficient to undermine confidence in the outcome. [Quotation marks and citations
         omitted.]

The Court concluded that the “question is whether, in the absence of the suppressed evidence, the
defendant received a fair trial, understood as a trial resulting in a verdict worthy of confidence.”
Id. at 150-151 (quotation marks and citation omitted; emphasis added). The Court rejected the
imposition of an additional due diligence factor upon a defendant in determining whether the
defendant has made out a Brady violation.

       Contrary to defendant’s assertions, the propositions of law expressed in Brenner and
Chenault do not apply in this case because the district court dealt with the prosecution’s failure to
disclose the Rozell spreadsheet by granting defendant an adjournment and time to analyze that


8
    Brady v Maryland, 373 US 83; 83 S Ct 1194; 10 L Ed 2d 215 (1963).


                                                -14-
evidence and use it to the extent that it provided any benefit to defendant. Having obtained the
evidence and having used it, we do not conclude that the district court erred because it corrected
the potential of any due-process violation and prevented any unfairness in the preliminary
examination proceeding. Nor are we convinced that, under the circumstance, the circuit court
could draw an adverse inference because defendant ultimately had not been deprived of the
spreadsheet, prevented from using it, or subjected to an unfair proceeding that undermined the
confidence in the outcome of the preliminary examination proceeding. “An adverse inference
permits the fact-finder to conclude that the missing evidence would have been adverse to the
opposing party.” Pugno v Blue Harvest Farms LLC, 326 Mich App 1, 24; 930 NW2d 393 (2018).
Here, the evidence did not remain missing and its contents were fully revealed and used by
defendant before the district court made its bindover decision. The district court properly dealt
with the discovery issue. The prosecution’s misconduct is not grounds for affirming the circuit
court’s erroneous ruling.

    B. FALSIFICATION OF A PUBLIC RECORD IN VIOLATION OF MCL 750.248(1)

       The prosecution argues that the circuit court erred by quashing the bindover on Count 2
because the record evidence supported the district court’s bindover decision. We agree.

       The prosecution charged defendant with violation of MCL 750.248(1), which states in
relevant part:

       A person who falsely makes, alters, forges, or counterfeits a public record, or a
       certificate, return, or attestation of a clerk of a court, register of deeds, notary public,
       township clerk, or any other public officer, in relation to a matter in which the
       certificate, return, or attestation may be received as legal proof, . . . with intent to
       injure or defraud another person is guilty of a felony punishable by imprisonment
       for not more than 14 years.

        The prosecution argues that the circuit court erred by quashing the bindover respecting this
count because evidence showed that defendant violated MCL 750.248(1) by generating a false
QVF that she submitted as a list of all voters who submitted an AV ballot which actually omitted
193 valid AV ballots. The prosecution argues that MCL 750.248(1) prohibits altering public
records in addition to forging public records. The prosecution concedes that a forgery requires
making an instrument that purports to be something it is not, but argues that, even if defendant did
not “forge” a public record, she altered one by removing the 193 names from the QVF.

        MCL 750.248(1) is often referred to as the offense of forgery, but the plain language of the
statute reveals that it explicitly targets not only document forgers but also persons who falsely
make, alter, or counterfeit a public record. The prosecution correctly points out that the statute
prohibits alterations of public records and forgeries of public records. In People v Johnson-El,
299 Mich App 648; 831 NW2d 478 (2013), this Court stated:

                MCL 750.248(1) proscribes forgery as follows: A person who falsely
       makes, alters, forges, or counterfeits a public record . . . with intent to injure or
       defraud another person is guilty of a felony[.] The elements of the crime of forgery
       are: (1) an act which results in the false making or alteration of an instrument (which



                                                  -15-
       makes an instrument appear to be what it is not); and (2) a concurrent intent to
       defraud or injure. The key is that the writing itself is a lie. [Id. at 651 (quotation
       marks and citation omitted; alteration in original).]

        In this case, the record evidence indicates that defendant created a second QVF and
submitted it to the Board that purported to be a complete and accurate list of people who voted via
AV ballot. That QVF, however, presented a false alteration of the correct QVF information.
Defendant argues that she cannot be found to have violated MCL 750.248(1) because she only
altered a relatively small percentage of the QVF’s entries. She contends that her falsification of a
portion of the QVF data cannot be construed as a forgery because it did not make the document
appear to be what it is not, and therefore, the prosecution failed and could not establish a necessary
element of the charged offense. In essence, she takes the position that, to be bound over on the
charge, the prosecution had to establish that she falsified the entire document.

         The circuit court agreed and concluded that “the entry of false information into a public
record does not change the nature or genuineness of the document such that it is not a forgery.”
The circuit court, however, misread the statute as proscribing only acts of complete falsification
of a document. The plain language of the statute makes clear that a variety of acts including
falsification or alteration, fall within the ambit of the proscribed conduct and the statute does not
require a complete falsification of a document. For example, the falsification alone of an
attestation by a clerk of court, register of deeds, notary public, township clerk, or any other public
officer constitutes a violation of the statute. The statute does not require the falsification of the
entire public record bearing the false attestation.

        Moreover, in this case, record evidence indicates that defendant’s fraudulent act of
falsifying the QVF made that altered election record appear to be what it certainly was not, an
accurate report regarding the AV ballots. In so doing, defendant created a document that lied about
the validity of 193 voters’ AV ballots. Such conduct falls within the ambit of MCL 750.248(1).

       In making its bindover ruling respecting Count 2, the district court explained:

       The evidence shows that the defendant changed the Q.V.F. after the election to
       falsely reflect that certain absentee ballots were rejected as having no signature and
       then ran a new list of people who voted during the election. This new list was a
       forged document that was published to the board of canvassers. The list of voters
       is a required part of the poll book and is reviewed as an attestation that it is to be
       received as part of the legal proof of the identities of individuals that voted by
       absentee ballot during the election. Therefore, the Court finds probable cause that
       the crime of forgery of a public record occurred and probable cause that the
       defendant most likely committed the offense.

        The district court properly analyzed the evidence and properly bound defendant over on
Count 2 because the prosecution presented evidence that defendant violated MCL 750.248(1) by
falsely making and altering the QVF public record with the intent to defraud, i.e., deceive, the
Board. The circuit court, therefore, erred by quashing Count 2.




                                                -16-
               C. THE COMPUTER CRIMES RELATED TO COUNTS 1 AND 2

       The prosecution argues that the circuit court erred by quashing the bindover respecting the
two counts of use of a computer related to Counts 1 and 2. We agree.

         MCL 752.796(1) provides: “A person shall not use a computer program, computer,
computer system, or computer network to commit, attempt to commit, conspire to commit, or
solicit another person to commit a crime.” Thus, the computer crime has two elements: (1) the
commission, attempted commission, conspiracy to commit, or solicitation of a crime; and, (2)
through the use of a computer. In this case, the record reflects that the prosecution presented
evidence that defendant violated MCL 168.932(c) and MCL 750.248(1) through the use of a
computer. The circuit court erroneously quashed the two counts of use of a computer because it
erroneously concluded that the district court abused its discretion by binding over defendant to
face trial for the predicate offenses, the violations of MCL 168.932(c) and MCL 750.248(1).
Because the circuit court erred by quashing the bindover on those two underlying offenses, it
necessarily erred by quashing the two related use of a computer counts. The evidence supported
the district court’s ruling that crimes had been committed and that probable cause existed to believe
that defendant committed violations of MCL 168.932(c) and MCL 750.248(1) by using a computer
to alter and falsify the QVF.

                    D. DENIAL OF DEFENDANT’S MOTION TO DISMISS

       Defendant argues in her cross-appeal that the circuit court erred by failing to dismiss Count
3 which charged defendant with common-law misconduct in office in violation of MCL 750.505,
on the ground that MCL 168.931(1)(h) statutorily prohibits the same conduct alleged in Count 3
which precludes her being charged and tried for a common-law offense. We disagree.

         As a preliminary matter, we address defendant’s argument that the circuit court erred by
denying her motion to dismiss Count 3 on the ground that the law-of-the-case doctrine governed
and precluded it from ruling differently than the court had previously ruled on her motion to quash.
The prosecution concedes that the law-of-the-case doctrine did not preclude the circuit court from
considering and deciding defendant’s motion to dismiss. This Court reviews de novo whether the
law-of-the-case doctrine applied. Duncan v Michigan, 300 Mich App 176, 188; 832 NW2d 761
(2013). The law-of-the-case doctrine is intended to promote efficiency, comity, and finality in the
law. Locricchio v Evening News Ass’n, 438 Mich 84, 109; 476 NW2d 112 (1991). Generally, the
doctrine provides that an appellate court’s final determination on a matter of law binds both the
lower court on remand and the appellate courts in later appeals of the same case. Grievance
Administrator v Lopatin, 462 Mich 235, 259-260; 612 NW2d 120 (2000). Some cases like People
v Mitchell, 231 Mich App 335, 340; 586 NW2d 119 (1998), have stated that the law-of-the-case
doctrine bars reconsideration of an issue decided “by an equal or subordinate court during
subsequent proceedings in the same case[,]” but analysis of such cases indicates that the doctrine
applies to courts after an appellate court has rendered judgment on a legal issue, and not where a
subordinate court has ruled on an issue and a party moves for different relief in the same case, as
happened here. We agree with both defendant and the prosecution that the doctrine did not apply
in this case. Although circuit courts occasionally act as appellate courts for district court decisions,
such was not the case here respecting defendant’s motion to quash the bindover. “[C]ircuit courts
have original jurisdiction over all criminal cases involving felonies.” People v Scott, 275 Mich


                                                 -17-
App 521, 523 n 1; 739 NW2d 702 (2007). The circuit court’s resolution of defendant’s motion to
quash the bindover did not establish the law of the case. The law-of-the-case doctrine only applies
when an appellate court has ruled on the merits of the issue presented. Defendant raised a new
issue in her motion to dismiss. Therefore, even if the circuit court could be deemed to have
functioned as an appellate court, the law-of-the-case doctrine did not apply.

        The prosecution argues that this Court should remand to the circuit court for it to address
the merits of defendant’s argument. Although we could do so, defendant preserved the issue and
has properly presented it to this Court for consideration. See People v Zitka, 325 Mich App 38,
48; 922 NW2d 696 (2018) (explaining that “if an issue is raised before the trial court and is pursued
on appeal, this Court is not foreclosed from reviewing it even if it was not decided by the trial
court.”). Accordingly, we may address the merits of defendant’s argument.

       Turning to the merits of her motion to dismiss, defendant argues that she could not be
charged with misconduct in office under MCL 750.505 because the elements of that offense are
the same as the elements of MCL 168.931(1)(h). We disagree.

       Misconduct in office was an indictable offense at common law. Waterstone, 296 Mich
App at 133. In Waterstone, this Court explained:

       An indictable common-law offense can be charged by the prosecution pursuant to
       MCL 750.505 unless punishment for that offense is otherwise expressly provided
       for by statute. It is proper to dismiss a charge brought under MCL 750.505 if the
       charge sets forth all the elements of [a] statutory offense. [Id. at 134 (quotation
       marks, ellipsis, and citation omitted)].

Under MCL 750.505, “[a]ny person who shall commit any indictable offense at the common law,
for the punishment of which no provision is expressly made by any statute of this state, shall be
guilty of a felony.” In People v Perkins, 468 Mich 448, 456; 662 NW2d 727 (2003), our Supreme
Court explained:

               At common law, misconduct in office was defined as “corrupt behavior by
       an officer in the exercise of the duties of his office or while acting under color of
       his office.” An officer could be convicted of misconduct in office (1) for
       committing any act which is itself wrongful, malfeasance, (2) for committing a
       lawful act in a wrongful manner, misfeasance, or (3) for failing to perform any act
       that the duties of the office require of the officer, nonfeasance.

               However, committing nonfeasance or acts of malfeasance or misfeasance
       are not enough to constitute misconduct in office. In the case of malfeasance and
       misfeasance, the offender also must act with a corrupt intent, i.e., with a “sense of
       depravity, perversion or taint.” In the case of nonfeasance, an offender must
       willfully neglect to perform the duties of his office. [Citations omitted.]

Consistent with MCL 750.505, when a statutory offense sets forth all the elements of the common-
law offense, the common-law offense is precluded. People v Thomas, 438 Mich 448, 453; 475
NW2d 288 (1991).



                                                -18-
       MCL 168.931(1)(h) provides:

               A person shall not willfully fail to perform a duty imposed upon that person
       by this act, or disobey a lawful instruction or order of the secretary of state as chief
       state election officer or of a board of county election commissioners, board of city
       election commissioners, or board of inspectors of election.

MCL 168.931(1)(h) does not foreclose the prosecution of a defendant for misconduct in office
because the elements of the offenses are different. First, misconduct in office requires proof that
the defendant acted while a public officer. Perkins, 468 Mich at 457. By contrast, MCL
168.931(1)(h) may be violated by any person with “a duty imposed upon that person by” the
Michigan Election Law. Second, and relatedly, MCL 168.931(1)(h) prohibits the breach of a duty
owed under the Michigan Election Law, while misconduct in office may be premised on a breach
of any duty owed as a result of one’s status as a public officer. Therefore, the elements of
misconduct in office differ from the elements required to prove a violation of MCL 168.931(1)(h).
Therefore, a misconduct in office charge under MCL 750.505 is not foreclosed by an Election Law
charge under MCL 168.931(1)(h).9 Accordingly, defendant was not entitled to dismissal of the
charge of misconduct in office. Correspondingly, defendant was also not entitled to dismissal of
the use of a computer charge related to the misconduct in office offense. The circuit court,
therefore, reached the right result, albeit for the wrong reason. This Court will not reverse where
a lower court reaches the right result for the wrong reason. People v Ramsdell, 230 Mich App 386,
406; 585 NW2d 1 (1998).

                                        IV. CONCLUSION

       For these reasons, we reverse the circuit court’s order granting in part defendant’s motion
to quash the bindover respecting Counts 1, 2, 3, and 4, affirm the circuit court’s order denying
defendant’s motion for dismissal, and remand for further proceedings consistent with this opinion.
We do not retain jurisdiction.

                                                               /s/ James Robert Redford
                                                               /s/ Brock A. Swartzle
                                                               /s/ Kirsten Frank Kelly




9
  Defendant raised in her reply brief on appeal for the first time that MCL 168.931(2) forecloses a
charge of misconduct in office if MCL 168.931(1)(h) does not. We disagree because the same
substantive analysis respecting MCL 168.931(1)(h) applies to MCL 168.931(2) and a misconduct
in office charge under MCL 750.505 is not foreclosed by an Election Law charge under MCL
168.931(1)(h) or MCL 168.931(2).


                                                -19-